From the brief of plaintiffs in error it appears that this is a companion case to cause No. 19627, Leininger et al. v. Ward-Beekman  Brooks, Inc., 139 Okla. 292, 282 P. 467, and that the facts are similar except as to the amount claimed, the date of the contract, the date of performance, location of the work, and the units of work *Page 302 
performed. This case is submitted on the argument in the briefs in cause No. 19627.
It is unnecessary for this court to discuss the questions involved here further than they have been discussed in cause No. 19627, and the rule therein announced is announced as the rule in this case.
There was no error on the part of the trial court in rendering judgment in favor of the plaintiff in this case. That judgment is affirmed, and the writ therein ordered is directed to be issued as of the date of that judgment, commanding the performance of the things therein set forth, with the additional requirement that there be paid to plaintiff, in addition to the amount found due by the trial court, interest thereon at the rate of 6 per cent. per annum from the date of that judgment.
MASON, C. J., and HUNT, CLARK, HEFNER, CULLISON, and SWINDALL, JJ., concur. LESTER, V. C. J., and RILEY, J., absent.